Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please amend the title as follows:

A ROOTS PUMP HAVING A SEAL MEMBER WITH FIRST AND SECOND PROJECTIONS


Reasons for Allowance



The prior art does not teach or suggest a Roots pump comprising: a rotary shaft that is rotated by a drive source; a drive rotor that is driven by the rotary shaft; a driven rotor that is driven in association with the drive rotor; a housing unit that includes: a rotor housing that accommodates the drive rotor and the driven rotor, the rotor housing including an end wall, through which the rotary shaft extends, and a peripheral wall, which extends from an outer periphery of the end wall; and a cover member, which closes an opening of the rotor housing; and a seal member, which is arranged between the rotor housing and the cover member, wherein the peripheral wall includes a mating surface that faces the cover member, the cover member includes a mating surface that faces the peripheral wall, at least one of the mating surfaces includes an annular first groove, the first groove includes a side surface on a radially inner side and a side surface on a radially outer side, the side surfaces facing each other, the seal member is accommodated in the first groove, the rotor housing includes a bulging portion, which is a part of the peripheral wall that bulges radially inward at a position between the drive rotor and the driven rotor, the bulging portion includes: a mating surface that faces the cover member; and a second groove, which is connected to the side surface on the radially inner side of the first groove, the seal member includes: an annular seal body; first projections, which project from the seal body toward one of the side surface on the radially inner side or the side surface on the radially outer side of the first groove, the first projections being 

Root pumps having housings and rotors as recited are known in the art (see Kagami, JP 2006283664). Annular seal rings with projections are known in the art (see Okazaki, US 6981704, Shinoda, US 2020/0208635, and Nagata, US 2014/0175759). Even annular seal members having projections of different radial depths are known in the art (see Muller, DE 102016209449, and Seki, US 2015/0362074). However, the above seal member reference do not teach the seal being applied to a Roots pump as recited. Even if the seal members of Muller and Seki were applied to Roots pumps, there is no evidence or motivation which would make obvious to one of ordinary skill in the art to place the radially deeper projection in a groove on the bulging portion of the pump, which is a part of the peripheral wall that bulges radially inward at a position between the drive rotor and the driven rotor, and the radially less deeper projections in another groove of the pump, without improper hindsight reasoning. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Saturday, March 5, 2022